DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s response to election/restriction filed 09/13/2021 and the IDS filed 11/07/2019.

Applicant’s election of Group I drawn to a method for aftertreatment of an exhaust gas in the reply filed on 09/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
It should be noted that in the requirement for restriction/election of 08/17/2021, Group I which is drawn to a method for aftertreatment of an exhaust gas included claim 10.  However, claim 10 is drawn to an internal combustion engine and not a method for aftertreatment of an exhaust gas; thus, claim 10 belongs with Group II which is drawn to an internal combustion engine.  The inclusion of claim 10 in Group I was clearly a typographical error and Group I includes claims 1-9 and 15.  
Claims 10-14 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/13/2021.

.

Claim Objections
Claim 1 is objected to because of the following informalities:  “via a CH4-oxidation catalytic converter which for CH4 – oxidation” should be “via a CH4-oxidation catalytic converter for CH4 oxidation”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  “compound COxNiy” should be “compound CoxNiy”.
Claim 7 is objected to because of the following informalities:  “x + y ≤6≤” should be “x + y ≤6”.
Claim 8 is objected to because of the following informalities:  “the No2 proportion” should be “the NO2 proportion”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, 5-9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sloane et al. (US 2012/0055138 A1) in view of Chen et al. (US 2018/0015446 A1) and Lim et al. (Lim et al., “Effect of Co/Ni ratios in cobalt nickel mixed oxide catalysts on methane combustion”, Applied Catalysis A: General 505 (2015) 62-69).
Considering claims 1-2, Sloane teaches a method for aftertreatment of an exhaust gas of an internal combustion engine comprising combusting a gaseous fuel (Sloane, abstract).
Sloane teaches using a first aftertreatment device configured as a three-way catalyst (TWC) wherein the TWC performs a number of catalytic functions necessary to aftertreatment of an exhaust gas feedstream (Sloane, [0064]).  Chen teaches three-way conversion catalysts (TWC) are commonly used to treat the exhaust gas produced by spark-ignition, gasoline engines operated under stoichiometric conditions; TWC catalyst may also be used to treat the exhaust gases produced by stoichiometric NG engines; thus, a TWC catalyst may be used to treat any (1) carbon monoxide, (2) unburned methane and any other short chain hydrocarbons, and (3) oxides of nitrogen produced by a stoichiometric NG engines (Chen, [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to conduct the exhaust gas via a CH4-oxidation catalytic converter such as TWC catalytic converter.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to treat any carbon monoxide, unburned methane and any 
Sloane teaches the use of platinum group metal oxidation catalysts which can be very expensive as the catalyst in the TWC catalytic converter (Sloane, [0072]), Sloane/Chen do not explicitly teach the TWC/CH4-oxidation catalytic converter comprises a pyrochlore and/or a beta polymorphous A-type (BEA) zeolite and/or a cobalt-nickel compound.
However, Lim teaches unburned methane emitted from natural gas vehicles is potent greenhouse gas because its global warming potential is 21 times higher than that of carbon dioxide; catalytic combustion of methane has used noble metal catalysts which demonstrate an excellent catalytic performance in catalytic combustion of methane at low temperature, but they are limited in commercial application because of high price and rarity; transition metals such as Mn, Fe, Cu, Co, Ni, Cu, etc. have been receiving considerable attention to substitute for noble metal due to economic reason (Lim, Introduction, page 62).  Lim teaches cobalt is known to be very active for methane oxidation and teaches cobalt nickel mixed oxides with various Co/Ni ratios for methane combustion (Lim, paragraph bridging pages 62 and 63).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a cobalt-nickel compound as the catalytically active compound of the TWC/CH4
Sloane teaches only one-fourth to one-third of the NOx present in an exhaust gas feedstream is NO2 and that it is desirable to increase the NO2 to NO molar ratio in the exhaust gas feedstream to one to one for optimal conversion of NOx to N2 and water; the ratio of NO2 to NO can be increased substantially one to one by injecting a small amount of injected fuel mass into the cylinder of the engines after the primary combustion event during the expansion stroke (Sloane, [0069]).  Thus, Sloane teaches the exhaust gas to be conducted via the CH4-oxidation catalytic converter has an NO2 proportion, based on a total proportion of nitrogen oxides, of at least 15% and at least 30% and 50%.
Considering claim 5, the limitations of claim 5 are considered to be optional when the catalytically active compound is not a pyrochlore and/or a beta polymorphous A-type (BEA) zeolite.
Considering claims 6-7, Lim teaches effect of Co/Ni ratios in cobalt nickel mixed oxide catalysts on methane combustion; among the various ratios, cobalt nickel mixed oxides having the ratios of Co to Ni of (50:50) and (67:33) demonstrate the highest activity for methane combustion (Lim, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the Co/Ni ratios in cobalt nickel mixed oxide catalysts including to within the claimed ranges.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired activity for methane combustion with a reasonable expectation of success.
Considering claim 8, Sloane teaches only one-fourth to one-third of the NOx present in an exhaust gas feedstream is NO2 and that it is desirable to increase the NO2 to NO molar ratio in the exhaust gas feedstream to one to one for optimal conversion of NOx to N2 and water; the ratio of NO2 to NO can be increased substantially one to one by injecting a small amount of injected fuel mass into the cylinder of the engines after the primary combustion event during the expansion stroke (Sloane, [0069]).  Thus, Sloane teaches the NO2 proportion in the exhaust gas is adjusted via at least one combustion parameter of the internal combustion engine combusting the gaseous fuel.
Considering claim 9, Sloane teaches the method further comprising conducting the exhaust gas downstream of the CH4-oxidation catalytic converter (210 of Fig. 16) via an SCR catalytic converter (220 of Fig. 16), and introducing NH3 or an NH3 precursor substance (260 of Fig. 16) into the exhaust gas downstream of the CH4-oxidation catalytic converter (210 of Fig. 16) and upstream of the SCR catalytic converter (220 of Fig. 16) (Sloane, Fig. 16 and [0068]-[0069]).
Considering claim 15, Sloane teaches the internal combustion engine is a gas engine (Sloane, [0064]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sloane et al. (US 2012/0055138 A1) in view of Chen et al. (US 2018/0015446 A1), Lim et al. (Lim et al., “Effect of Co/Ni ratios in cobalt nickel mixed oxide catalysts on methane combustion”, Applied Catalysis A: General 505 (2015) 62-69), and Cheng et al. (Cheng et al., “Catalytic combustion of methane over cobalt doped lanthanum stannate pyrochlore oxide”, Catalysis Communications 9 (2008) 690-695).
Considering claim 3 and 4, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for the catalytic converter comprises pyrochlore.
Sloane teaches the use of platinum group metal oxidation catalysts which can be very expensive as the catalyst in the TWC catalytic converter (Sloane, [0072]), Sloane/Chen do not explicitly teach the TWC/CH4-oxidation catalytic converter comprises a pyrochlore.
However, Cheng teaches that noble metal-based catalysts are well-known to be active for methane oxidation at low temperatures; however, they are too expensive and also not stable at high temperatures (Cheng, 1st paragraph of introduction).  Cheng teaches pyrochlores have excellent thermal stability and catalytic activities at high temperatures and have been applied in various reactions such as CO-NO reaction and CO oxidation; pyrochlore-type oxides containing transition metals are attracting great attention as catalysts for complete oxidation of methane (Cheng, 2nd column of introduction on page 690).  Cheng teaches La2CoxSn2-xO7-δ oxides with pyrochlore structure in methane oxidation and La2Co0.3Sn1.7O7-δ and La2Co0.5Sn1.5O7-δ possessed optimum activities at low and high temperature (Cheng, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the TWC/methane catalytic converter of Sloane to comprise pyrochlore selected from the claimed group.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        1